Title: To Thomas Jefferson from John Wayles Eppes, 14 April 1803
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Bermuda Hundred Apl. 14th.
          
          I arrived at Monticello the day after you set out for Washington. Had I supposed you would have delayed your journey I should certainly have returned earlier—
          Mr. Hancocke promised to forward your shrub & if you have not already heard from him you may calculate on hearing in a few days—
          I attended the Albemarle election the result of which you have heard—Cabbell is extremely irritated at the opposition & said while in Albemarle “that he thought it but a midling thing in the old President (after his lying two nights on his blanket to make him President) to set up his son in law in opposition to him”—
          You were kind enough to say that the 400 dollars should be paid whenever my wants required—I have engaged to pay some money early in May & if you can between this time & the 4th. of May remit it to me in bank notes to this place it will be acceptable—
          I left Maria at Monticello in good health on Saturday last—Francis has passed well through the measles—The election in Chesterfield the first county in my district is over—I lost but 9 votes & near 600 polld—
          accept for your health & happiness my warmest wishes. Yours sincerely
          
            Jno: W: Eppes
          
        